DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a variable filter and a method of switching a resonant frequency of a variable filter from an initial frequency to a desired frequency, the variable filter comprising an active feedback bandpass filter having a tunable frequency and a variable Q, the variable filter comprising an active feedback bandpass filter (AFF) comprising a signal loop connected between a signal input and a signal output, the signal loop comprising at least a tunable resonator and a variable gain block, the signal loop generating a filter response; a controller connected to tune a frequency of the tunable resonator and vary a gain factor of the variable gain block, the controller being programmed to tune the filter response of the signal loop from an initial frequency to a desired frequency by: Q-spoiling the AFF toward a low-Q state; tuning the tunable resonator toward the desired frequency; and Q-enhancing the AFF from the low-Q state to achieve a desired filter response, as recited in the base Claims 13 and 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 9, 2021